Citation Nr: 0418622	
Decision Date: 07/13/04    Archive Date: 07/27/04	

DOCKET NO.  97-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for residuals of a 
right foot fracture. 

3.  Entitlement to service connection for short leg syndrome 
as secondary to service-connected sprained right ankle. 

4.  Entitlement to service connection for spondylolisthesis 
and degenerative changes throughout the lumbar spine as 
secondary to service-connected sprained right ankle.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart





WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
August 1956.  

This matter arises from various rating decisions rendered 
since November 1996 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, that denied 
the benefits sought on appeal.  Following compliance with the 
procedural requirements within 38 U.S.C.A. § 7105 (West 
2002), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

On September 22, 1999, the veteran had a video conference 
hearing before a Veteran's Law Judge (VLJ).  That judge is no 
longer with the Board.  Pursuant to his authority under 
38 C.F.R. § 19.3(b) (2003), the Chairman of the Board 
assigned the case to another VLJ.  To ensure that the veteran 
has been accorded due process of law, he was informed of this 
by Board letter dated April 30, 2004.  

In response, the veteran indicated that he did not desire an 
additional personal hearing.  However, he did submit 
additional evidence directly to the Board during the prior 
month.  That evidence has been reviewed, and determined not 
to be pertinent to the issues currently on appeal.  See 
38 C.F.R. § 20.1304(b) (2003).  Accordingly, the Board will 
review the case without remanding for further action on the 
additional evidence so received.  
This case previously was remanded by the Board to the RO in 
both May 2000 and January 2001 for further development and 
adjudicative action.  

In June 2003 the RO most recently affirmed the determinations 
previously entered.

The case has been returned to the Board for further appellate 
review.  

As to the issues of entitlement to service connection for 
sinusitis and residuals of a right foot fracture, this appeal 
is REMANDED to the RO via the Appeals Management Center in 
(AMC in Washington, DC.  VA will notify you of further action 
is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  The probative and competent medical evidence of record 
establishes that short leg syndrome and spondylolisthesis and 
degenerative changes throughout the lumbar spine cannot 
satisfactorily be dissociated from the veteran's 
service-connected sprained right ankle.  


CONCLUSIONS OF LAW

1.  Short leg syndrome is proximately due to or the result of 
the service-connected sprained right ankle.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Spondylolisthesis and degenerative changes throughout the 
lumbar spine is aggravated by the service-connected sprained 
right ankle.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.310(a) (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of entitlement to 
service connection for short leg syndrome and a low back 
disorder as secondary to service-connected sprained right 
ankle has been properly undertaken.  The Board is confident 
in this assessment because the evidence as presently 
constituted is sufficient in establishing a full grant of 
benefits.  Therefore, any outstanding development not already 
conducted by VA is without prejudice; hence, any deficiencies 
in the duties to notify and to assist constitute harmless 
error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.

Criteria

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection

Short Leg Syndrome

The veteran contends that he developed short leg syndrome as 
a result of his service-connected residuals of a right ankle 
sprain.  In this regard, service connection may be granted 
for any disability that is proximately due to, or the result 
of, or is aggravated by, a service-connected disability.  See 
38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  It is within this context that the facts in this 
case must be evaluated.  

During a private VA orthopedic examination conducted in April 
1997, the veteran was noted to have short leg syndrome on the 
right.  The examiner also noted that he walked with the right 
foot considerably inverted.  Degenerative joint disease of 
the right ankle also was diagnosed.  

In November 1997, a VA physician reviewed the veteran's 
claims file, and concluded that the veteran's short leg 
syndrome was not related to his service-connected right ankle 
disability, either directly or indirectly.  

In contrast to the foregoing, a private physician indicated 
in December 1997 that trauma to the veteran's right ankle 
resulted in a shortening of the right leg.  This was due to 
chronic malposition of the right ankle resulting in deformity 
of that joint.  

In January 1998, the VA physician that had offered the 1997 
opinion again indicated that the veteran's short leg syndrome 
was unrelated to his service-connected right ankle 
disability.  However, this was based upon the conclusion that 
the veteran's old right ankle sprain had not resulted in 
deformity of that joint.  Transcripts of testimony provided 
before a Hearing Officer and a VLJ are on file.

The foregoing indicates that the clinical evidence regarding 
the etiology of the veteran's short leg syndrome on the right 
is in relative equipoise.  See 38 U.S.C.A. § 5107.  As such, 
all doubt must be resolved in the veteran's favor.  In doing 
so, the Board concludes that service connection is warranted 
for short leg syndrome as secondary to the service-connected 
right ankle disability.  


Spondylolisthesis and Degenerative Changes throughout the 
Lumbar Spine

The veteran contends that he developed a low back disability 
as a result of his service-connected right ankle disability.  
In this regard, the provisions of 38 C.F.R. § 3.310 and the 
tenets stated in Allen, 7 Vet. App. 439 are for application.  

During an orthopedic examination conducted by a private 
physician in April 1997, the veteran complained of constant 
pain and stiffness in his back.  Weakness in his back also 
was noted.  The physician noted that the veteran's right foot 
was considerably inverted and that he had short leg syndrome 
on the right.  He also noted that the veteran had congenital 
spondylolisthesis.  However, the physician concluded that the 
veteran's service-connected right ankle disability as well as 
the diagnosed short leg syndrome had as much to do with his 
back pain as his congenital spondylolisthesis.  

The veteran underwent a VA orthopedic examination in July 
1997.  The examiner noted the inservice history of a right 
ankle sprain incurred by the veteran and concluded that 
symptomatology associated with the veteran's low back was due 
to spondylolisthesis of the lumbar spine.  He also indicated 
that low back symptomatology was not etiologically related to 
any residual of a right ankle sprain incurred during military 
service.  In both November 1997 and January 1998, these 
opinions were confirmed by another VA physician.  

However, during treatment by a private physician in December 
1997, shortening of the veteran's right leg with chronic 
malposition of the right ankle were observed.  The physician 
stated that it was his impression that the ankle injury was 
quite deforming, and resulted in leg shortening and 
subsequent increase in chronic pain in the low back.  He 
stated that he believed that the veteran's back pain was 
aggravated by the residuals of the veteran's 
service-connected right ankle injury and that pain in the 
veteran's low back was substantially greater than that which 
would be experienced by simply having spondylolisthesis 
alone.  Transcripts of testimony provided before a Hearing 
Officer and a VLJ are on file.

As with the veteran's right short leg syndrome, the evidence 
regarding the etiology of the veteran's low back disability 
in the form of pain and weakness is in relative equipoise.  
See 38 U.S.C.A. § 5107.  The veteran has been found to suffer 
from spondylolisthesis and degenerative changes throughout 
the lumbar spine which, in the opinion of a competent medical 
professional, are aggravated by his service-connected right 
ankle disability.  As such, all reasonable doubt must be 
resolved in the veteran's favor.  


ORDER

Entitlement to service connection for right short leg 
syndrome as secondary to service-connected right ankle sprain 
is granted.

Entitlement to service connection for spondylolisthesis and 
degenerative changes throughout the lumbar spine as secondary 
to service-connected right ankle sprain is granted.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

In March 2001 the RO sent a VCAA notice letter to the veteran 
which is only marginally compliant with Quartuccio, supra.


A review of the record discloses that the veteran was treated 
for sinusitis in service and has been treated for this 
disorder post service.  He did sustain sprain of the right 
ankle.  Post service VA examination during the year following 
discharge from service makes reference to a foot fracture, 
unspecified.  The veteran has not been examined for the 
purpose of ascertaining whether post service diagnosed 
sinusitis may be related to service documentation thereof, or 
whether any right foot symptomatology may be related to 
service.

38 C.F.R. § 4.1 (2003) provides "It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for sinusitis and right foot 
fracture since service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon and a VA special ear, 
nose, and throat (ENT) examination by an 
ENT specialist including on a fee basis 
if necessary for the purpose of 
ascertaining the current nature and 
etiology of sinusitis and any right foot 
fracture residuals present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  

It is requested that the appropriate 
examiner address the following medical 
issues:

Is it at least as likely as not that post 
service diagnosed sinusitis is related to 
service documentation thereof, or if 
preexisting service, was aggravated 
thereby?

Is it at least as likely as not that any 
right foot fracture residuals found on 
examination are related to any incident 
of service or if preexisting service were 
aggravated thereby?  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for sinusitis and 
right foot fracture residuals.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
service connection, and may result in a denial.  38 C.F.R. 
§ 3.655 (2003).


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



